Citation Nr: 0911828	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-28 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
December 1992, with additional service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the Veteran's claim for a compensable 
rating for a low back disability (evaluated as low back 
strain).


FINDINGS OF FACT

1.  Since April 23, 2004, the date the Veteran filed his 
claim for an increased rating, his low back disability has 
been manifested by limitation of motion that is additionally 
affected during times of flare-up and with repetitive motion, 
but no worse than forward flexion greater than 30 degrees but 
not greater than 60 degrees, or combined range of motion not 
greater than 120 degrees.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, has not been 
shown.

2.  Since April 23, 2004, the Veteran's low back disability 
has been manifested by neurological impairment which 
approximates no more than mild incomplete paralysis of the 
sciatic nerve in the lower right extremity.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent, but 
no higher, for the orthopedic manifestations of a low back 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5235, 5237, 5243 (2008).  

2.  The criteria for a separate 10 percent rating for the 
neurological manifestations of a low back disability (mild 
incomplete paralysis of the sciatic nerve) in the lower right 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 
4.71a, DC 8520 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2008); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.  
38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

The Veteran's low back disability in this case was rated 
noncompensably disabling under the old diagnostic criteria of 
DC 5295, which contemplated lumbosacral strain.  Prior to the 
Veteran's filing a claim for an increased rating, the 
regulations for rating disabilities of the spine were twice 
revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  Under the revised 
diagnostic criteria as currently in effect, the Veteran's 
lumbosacral strain is rated under DC 5237, which is rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2007), 38 C.F.R. § 4.71a, 
DC 5237.  Other applicable diagnostic codes include DCs 5235, 
5242 and 5243, which pertain to residuals of a fracture of 
the vertebra, degenerative arthritis of the spine, and 
intervertebral disc syndrome, respectively.  38 C.F.R. 
§ 4.71a, DC 5242, 5243.  These diagnostic codes are also 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

Diagnostic Code 5242, however, may not serve as a basis for 
an increased rating in this case.  The lumbar vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Diagnostic Code 5242 
directs that degenerative arthritis of the spine be evaluated 
under DC 5003.  See 38 C.F.R. § 4.71a, DC 5243.  Diagnostic 
Code 5003 allows for the assignment of a 20 percent rating 
only where there is X-ray evidence of arthritis of two or 
more major joints or two or more minor joint groups.  The 
lumbar spine may only be rated as one major joint.  In any 
event, for the reasons discussed below, the Board finds that 
the Veteran is entitled to a 20 percent rating based on 
limitation of motion, and thus neither DC 5003 nor 5242 may 
serve as a basis for an increased rating. 38 C.F.R. § 4.71a, 
DC 5003, 5242.

It has not been contended or shown that the Veteran has 
sacroiliac injury and weakness (5236), spondylolisthesis or 
segmental instability (DC 5239), ankylosing spondylitis 
(5240), or spinal fusion (DC 5241).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

The Board thus turns to the applicable criteria.

Ratings under the General Rating Formula for Diseases and 
Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent); 

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent); 

Forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

Additionally, the code for Intervertebral Disc Syndrome (DC 
5243), permits rating under either the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
rating when all disabilities are combined.  38 C.F.R. § 
4.71a, DCs 5237, 5242, 5243 (2008).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent rating is 
warranted for intervertebral disc syndrome (IDS) with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent was warranted for IDS with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for IDS with 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months.  
Finally, a rating of 60 percent was warranted for IDS with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

The evidence of record during the pendency of this appeal 
includes private and VA medical records, which depict ongoing 
treatment for upper, middle, and lower back pain arising from 
multiple injuries, including a July 1990 in-service fall that 
occurred while the Veteran was playing soccer and four 
separate post-service motor vehicle accidents that took place 
in December 1995 and May 1998 and on November 2, 1998, and 
November 22, 1998.  Other pertinent evidence includes reports 
of VA examinations conducted in June 2004 and May 2008, and a 
private orthopedic evaluation dated in November 2006. 

Additionally, the Board observes that the Veteran has also 
submitted private medical records showing treatment for back 
pain from June 1985 to August 2002, and National Guard 
treatment records dated from July 1998 to February 2002.  
However, as those records are all dated more than a year 
before the Veteran filed his claim for an increased rating, 
they are not for consideration here.  See 38 C.F.R. 
§ 3.400(o)(2).  

On VA examination in June 2004, the Veteran reported that he 
injured his lower back while playing sports in service, but 
did not have surgery at that time.  The Veteran added that 
his only spine surgery was a cervical fusion that he had 
undergone after being injured in a motor vehicle accident in 
1998.  In terms of current symptoms, he complained of chronic 
pain centered in the L5-S1 area of the lower back, which 
radiated down his right leg along the sciatic nerve 
distribution.  He denied any pain in his left leg.  He also 
denied any bowel or bladder incontinence.  It was noted that 
the Veteran did not require a cane or other orthotic device 
to ambulate, although he claimed to occasionally use a Velcro 
brace.  It was further noted that he was able to walk a 
quarter of a mile and complete daily activities without 
difficulty.  The Veteran did not report any incapacitating 
episodes as a result of his back pain and related 
symptomatology.  The Veteran stated that he worked fulltime 
as a casino dealer, which required him to spend approximately 
six hours on his feet each day.  

In terms of prior medical treatment, the Veteran reported 
that he used to receive "shots and pain medicines" from a 
private physician (the same physician responsible for the 
June 1985 to August 2002 medical records, noted above).  
However, the Veteran stated that this physician was now semi-
retired and had not treated him for several years.

On physical examination, the Veteran manifested an upright 
gait, although he exhibited some discomfort in his right leg 
and limped slightly, placing more weight on his left side.  
Specifically, the Veteran was found to have pain centered in 
the right lower lumbar area of the back, extending into the 
right sacroiliac region and radiating down the right lateral 
side of his leg to the upper calf area.  There was no 
evidence of pain in the knees or joints of the ankles and 
feet.  Some tenderness on palpation was noted from the 
proximal lumbar region down to the sacral spine.  No 
paraspinal muscle spasms were observed.  There was some 
bilateral sacroiliac joint tenderness.  No ankylosis was 
observed.

The range of motion testing of the Veteran's lumbar spine 
yielded the following results: forward flexion to 82 degrees, 
18 degrees right bending, and 30 degrees left bending, with 
all ranges of motion limited by pain.  It was indicated that 
the Veteran did not attempt to hyperextend backwards on the 
grounds that it would be too painful to do so.  It was 
further noted that the Veteran experienced increased pain, 
fatigue, and weakness on repetitive movement. 

Straight leg raising was positive, bilaterally; however, the 
Veteran was found to exhibit only "vague pain" on his left 
side, which was less severe than on his right.  Sensory and 
reflex testing were negative for any abnormalities and no 
motor deficits or muscle weakness were noted. 

Based upon the results of the VA examination, the diagnosis 
was lower lumbar back pain with possible radiculopathy 
involving the right sciatic nerve at L5-S1 vertebrae.

Shortly after the VA examination, the Veteran underwent X-
rays and Magnetic Resonance Imaging (MRI) of his lower spine.  
The X-rays revealed that the vertebral bodies were well-
formed and in good alignment, while the L4-L5 and L5-S1 discs 
were "a little narrow."  Additionally, there was "a little 
deformity" of the vertebral body at L1, which appeared to be 
compressed anteriorly, but did not result in any deformity of 
the spine.  

The MRI examination revealed a right paracentral disc 
herniation at the L5-S1 vertebrae, suggesting the possibility 
of compression over the right S2 nerve root within the thecal 
sac.  A diffuse disc bulge with minimal central disc 
protrusion was observed at the L4-5 vertebrae, with no 
indication of compression over the exiting nerve roots.  In 
addition, the MRI showed an "abnormal signal intensity 
pattern of the anterior L1 vertebral body," which was 
determined to be chronic in nature and suggestive of prior 
trauma.

On private orthopedic evaluation in March 2006, the Veteran 
was noted to have a history of lumbar spine pain dating back 
to a June 1990 in-service injury that he suffered while 
playing soccer.  The Veteran complained of ongoing pain, 
which was triggered by such activities as bending, stooping 
and lifting.  He reported that he continued to work fulltime 
at a local casino, where standing for up to eight hours each 
day hurt his back.  

On physical examination, the Veteran was found to exhibit the 
following ranges of motion: forward flexion to 50 degrees, 
extension to 9 degrees, right lateral bending to 25 degrees, 
and left lateral bending to 16 degrees, with all ranges of 
motion limited by pain.  Neurological testing was negative 
for any sensory, reflex, or motor deficiencies.  

Based upon a review of the previous MRI examination, the 
private examiner determined that the Veteran had "some 
impairment as a result of an old compression fracture" at 
the L1 vertebra that was consistent with his report of an in-
service injury incurred while playing soccer in 1990.  The 
examiner opined that there was no evidence to suggest that 
the Veteran's subsequent post-service motor vehicle accidents 
"caused any permanent injuries to his back, certainly not 
any compression fracture."

The Board observes that the Veteran also submitted a copy of 
a private clinical evaluation report that, while dated in 
November 2006, is identical to the March 2006 report, which 
was discussed, above.  Therefore, the Board finds that 
further mention of the report dated in November 2006 is 
unnecessary and immaterial to the Veteran's claim.

The record thereafter shows that the Veteran was afforded an 
additional VA examination in May 2008 in which he complained 
of progressively worsening back pain; accompanied by fatigue, 
limitation of motion, stiffness, and radiculopathy in the 
right lower extremity.  He reported painful flare-ups that 
occurred approximately four times per week and were 
precipitated by prolonged standing, lifting, and bending.  
Those flare-ups, which were noted to result in additional 
functional limitation in terms of bending and lifting, were 
alleviated by rest and medication.  The Veteran denied any 
use of orthopedic devices, but indicated that he relied on a 
Transcutaneous Electrical Nerve Stimulation unit to relieve 
his symptoms.  He reported that he was able to walk 
approximately two-tenths of a mile without difficulty.  
Additionally, the Veteran stated that his lower back pain 
limited his ability to perform certain daily living 
activities, such as tying his shoes, mowing the lawn, and 
engaging in any form of heavy lifting.  The Veteran denied 
any incapacitating episodes and stated that in the past year, 
he had not missed any work from his job as a casino dealer 
due to back pain.

Clinical examination showed no abnormalities of the cervical 
or thoracic sacrospinalis.  His overall spine was normal in 
appearance.  No gibbus, kyphosis, list, lumbar flattening, 
lumbar lordosis, scoliosis, or reverse scoliosis was 
detected.  Nor was any ankylosis observed.  

On range of motion testing, the Veteran exhibited forward 
flexion to 88 degrees, with pain at 45 degrees; extension to 
12 degrees, with pain at 8 degrees; right bending to 15 
degrees, with pain at 10 degrees; left bending to 18 degrees, 
with pain at 10 degrees; right rotation to 15 degrees, with 
pain at 10 degrees; and left rotation to 8 degrees, with pain 
at 5 degrees.  There was additional pain on repetitive 
movement, but no evidence of additional loss of motion.

Lasegue's sign was positive on the right and negative on the 
left.  Neurological testing was otherwise negative for any 
motor, reflex and sensory abnormalities.  No muscle weakness 
or atrophy was shown.  

The VA examination included new MRIs of the lumbar spine, 
which were compared to the results of the July 2004 MRI and 
June 2004 X-ray examination.  While no significant interval 
changes were detected, it was noted that the Veteran 
displayed local moderate degenerative disc spondylosis at the 
L5-S1 vertebrae with mild impingement to the S1 nerve root on 
the right side.  Additionally, it was noted that the latest 
MRI results showed evidence of an old minimal compression 
fracture at the L1.

Considering the pertinent evidence in light of the above 
legal authority, the Board finds that an increased rating of 
20 percent for the Veteran's service-connected low back 
strain has been warranted since April 23, 2004, the date of 
claim.

As noted above, the results of the March 2006 private 
orthopedic evaluation indicated that the Veteran had forward 
flexion limited to 50 degrees.  Under the General Formula, 
such a finding merits a higher (20 percent) rating.  The 
Board acknowledges that the results of the June 2004 and May 
2008 VA examinations showed forward flexion greater than 60 
degrees.  However, on both VA examinations, the Veteran's 
entire range of motion was found to be limited by pain, and 
additional functional limitation due to pain, fatigue, and 
weakness was shown on repetitive movement.  Thus, taking into 
account the DeLuca provisions for pain on use, the Board 
finds that a 20 percent level of impairment was reasonably 
shown under the General Formula throughout the relevant 
appeals period.  See 38 C.F.R. §§4.40, 4.45, Deluca v. Brown, 
8 Vet. App. 202 (1995). 

A rating in excess of 20 percent is not warranted under the 
General Formula, however, as flexion has not been shown to be 
to 30 degrees or less at any time during the appeal period 
and ankylosis has also not been shown.  

The Board has also considered whether the Veteran could 
receive a rating in excess of 20 percent for IDS based on 
incapacitating episodes. As the evidence of record does not 
reflect that he has had any episodes involving bedrest 
prescribed by a physician, however, such a rating is not 
warranted.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, the assignment of a 20 
percent rating contemplates functional loss due to painful 
motion, weakness, and fatigue.  Moreover, although the 
Veteran's recurrent painful flare-ups have resulted in 
additional functional limitation, such painful flare-ups have 
been found to occur only after certain activities, such as 
prolonged sitting, bending, and lifting, and to be alleviated 
by rest and medication.  Additionally, while the Veteran has 
been found to have low back functional limitations due to 
pain, fatigue, and weakness, he has not demonstrated 
limitations as a result of incoordination.  Further, while 
the Veteran has reported difficulty engaging in certain daily 
activities, such as tying his shoes and mowing the lawn, he 
has remained able to work full-time in a position that 
required extensive standing.  38 C.F.R. §§ 4.40, 4.45, Deluca 
v. Brown, 8 Vet. App. 202 (1995).  Overall, the Board finds 
that the Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
pain, weakened movement, excess fatigability, or 
incoordination affecting the lumbar spine to a degree that 
would warrant a rating in excess of 20 percent during the 
relevant appeals period.  38 C.F.R. §§ 4.40, 4.45 (2008); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Having found that the Board is not entitled to rating in 
excess of 20 percent based on the General Rating Formula or 
incapacitating episodes, it is necessary to determine whether 
the Veteran is entitled to a higher rating based on his 
orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the results 
of the Veteran's June 2004 and May 2008 VA examinations and 
his March 2006 private orthopedic evaluation show limitation 
of motion of the lumbar spine that was no worse than forward 
flexion greater than 30 degrees but not greater than 60 
degrees, or combined range of motion not greater than 120 
degrees, which would warrant a rating of 20 percent under the 
General Rating Formula.  The requirements for a higher 
rating, unfavorable ankylosis of either the thoracolumbar 
spine or the entire spine, are neither contended nor shown.
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

As noted above, at the June 2004 and May 2008 VA 
examinations, the Veteran complained of pain radiating down 
to his lower right extremity.  Clinical assessments with 
respect to the right leg revealed a positive straight leg 
raising and Lasegue's sign, which were found to be indicative 
of right-sided radiculopathy.  Additionally, the MRIs 
performed in July 2004 and May 2008 revealed mild impingement 
of the S1 and S2 nerve roots on the right side.  However, 
sensory, reflex, and motor testing conducted at the June 2004 
and May 2008 VA examinations, and at the March 2006 private 
evaluation, were negative for any other neurological 
abnormalities, and there were no complaints or clinical 
showings of muscle atrophy or weakness in the lower 
extremities.

The above findings indicate that the Veteran had 
radiculopathy affecting his lower right extremity throughout 
the relevant appeals period.  However, no muscle atrophy was 
exhibited and his muscle strength was shown to be normal in 
the lower extremities, bilaterally.  The Board thus finds 
that his radiculopathy symptoms during this period were 
primarily sensory in nature and compatible with an incomplete 
paralysis of the sciatic nerve that was mild in degree. As 
such, the Board finds that the Veteran is entitled to no more 
than a 10 percent rating under DC 8520 for the neurological 
manifestations of his lumbar spine disability in his lower 
right extremity. The Board finds no evidence of organic 
changes, such as muscle atrophy or trophic changes that would 
warrant a higher rating or demonstrate more than a mild 
degree of incomplete paralysis of the sciatic nerve.

The Board has considered the Veteran's complaints of 
"vague" radicular pain in his lower left extremity during 
straight leg raising at the time of the June 2004 VA 
examination.  However, in the absence of other complaints and 
clinical findings of radiculopathy affecting the Veteran's 
lower left extremity during the relevant appeals period, the 
Board concludes that the evidence of record overall does not 
additionally support an award of a separate rating for 
neurological manifestations of his low back disability in his 
left lower extremity under DC 8520.

In sum, the weight of the probative evidence demonstrates 
that the orthopedic manifestations of the Veteran's low back 
disability warrant an increased rating of 20 percent, but no 
higher, throughout the relevant appeals period.  In addition, 
the Board finds that the evidence during this period 
demonstrates that the Veteran is entitled to a separate 10 
percent rating, but no higher, for the neurological 
manifestations of his service-connected lumbar spine 
disability in his lower right extremity. 

Consideration has been given to 'staged ratings' (different 
percentage ratings for different periods of time since the 
effective date of claim).  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  However, staged ratings are not indicated 
in the present case, as the Board finds the weight of the 
evidence demonstrates that since April 23, 2004, the date of 
the Veteran's increased rating claim, the orthopedic 
manifestations of the Veteran's low back disability have 
consistently warranted a disability rating of 20 percent, but 
no higher, while the neurological manifestations have 
warranted no more than a separate 10 percent rating for the 
lower right extremity.

Extraschedular Consideration

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 
4 (2008).  However, the regulations also provide for 
exceptional cases involving compensation.  Ratings shall be 
based as far as practicable, upon the average impairments of 
earning capacity with the additional proviso that VA shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2008).

However, the Board finds in this case that the evidence does 
not show any exceptional or unusual disability picture.  The 
evidence does not show marked interference with the Veteran's 
employment or frequent periods of hospitalization as a result 
of the Veteran's service-connected low back disability.  
Therefore, the Board finds that the application of the 
regular schedular standards have not been rendered 
impractical and that referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service is 
not warranted.

The Board acknowledges that the Veteran has reported that the 
symptoms of his low back disability have caused him pain in 
the course of his workday and interfered with his ability to 
perform certain daily living activities, including cutting 
the grass and tying his shoes.  However, the Veteran remains 
employed fulltime as a casino dealer.  Additionally, there is 
no other indication that his current level of impairment goes 
beyond that contemplated in the disability ratings that have 
been assigned during the relevant appeals period.  His low 
back disability has not been shown to warrant frequent or, 
indeed, any periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In light of the above, the Board finds that 
remand for referral for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159 (2008).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

The Veteran's claim for an increased rating for a low back 
disability requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 
2004, prior to the November 2004 RO decision denying the 
Veteran's claim for an increased rating for a low back 
disability.  That letter informed him of what evidence was 
required to substantiate the increased rating claim, and of 
his and VA's respective duties for obtaining evidence.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in May 2004 did not meet the requirements of Vazquez-
Flores and was not sufficient as to content and timing, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.  

Pursuant to the Board's remand, the RO sent the Veteran a 
letter in July 2008 that fully complied with the above 
requirements enumerated in Vazquez-Flores.  The Board 
acknowledges that this VCAA notice pertaining to Vazquez was 
provided to the Veteran after the initial unfavorable RO 
decision.  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) and the United States 
Court of Appeals for Veterans Claims (Court) have clarified 
that the VA can provide additional necessary notice 
subsequent to the initial adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of 
the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, after the July 2008 notice 
letter was provided to the Veteran, the claim was 
readjudicated, respectively, in a September 2008 supplemental 
statement of the case.  It therefore follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is not warranted here.  
Furthermore, to the extent it could be argued that there was 
a timing error, overall, the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his increased rating claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).  Therefore, the presumption of 
prejudice is rebutted, and no further development is required 
regarding the duty to notify.

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder his service and post-service treatment records 
and other pertinent evidence.  Significantly, the Veteran and 
his representative have not identified any additional 
evidence related to his service-connected low back 
disability.  VA is only required to make reasonable efforts 
to obtain relevant records that the Veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2008).  
The Board therefore finds that VA has made every reasonable 
effort to obtain all records relevant to the Veteran's claim.  

The Veteran has also been afforded formal VA examinations to 
evaluate the nature, extent and severity of his low back 
disability.  The Veteran has not specifically contended that 
the manifestations of that disability have worsened since the 
time of his most recent examination in May 2008, and thus a 
remand is not required solely due to the passage of time 
since that examination.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).













ORDER

An increased rating of 20 percent, but no higher, for 
orthopedic manifestations of the Veteran's low back 
disability is granted, effective April 23, 2004, subject to 
the statutes and regulations governing the payment of 
monetary benefits.  

A separate 10 percent rating for the neurological 
manifestations of a low back disability in the lower right 
extremity is granted, effective April 23, 2004, subject to 
the statutes and regulations governing the payment of 
monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


